                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


David Edward Cavalieri,
      Petitioner,

V.                                                                  I:18cv356(LMB/JFA)

Commonwealth of Virginia
     Respondent.

                                  MEMORANDUM OPINION


       David Cavalieri ("Cavalieri" or "petitioner"), a Virginia inmate proceeding pro      has

filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254, in which he challenges his

conviction entered in the Circuit Court of Loudoun County for the first-degree murder of his

girlfriend Stacie Harper("Harper")[Dkt. No. 1]. Respondent, the Commonwealth of Virginia

("the Commonwealth"), has filed a motion to dismiss and Rule 5 answer, along with a

supporting brief.[Dkt. Nos. 28-30]. Cavalieri received the notice required by Local Rule 7(K)

and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975), and has filed an opposition to the

Commonwealth's submission.[Dkt. Nos. 31, 36-37]. For the reasons that follow, the

Commonwealth's motion to dismiss will be granted.

                                         I. Background

       On February 17, 2010, a jury convicted Cavalieri ofthe first-degree murder of Harper

and recommended a sentence of life imprisonment, which the trial court imposed on May 19,

2010.[Dkt. No. 30-1]. In addition to hearing about how investigators found Harper's body in

Cavalieri's residence, the jury heard testimony from Investigator Mark McCaffrey, who

conducted the interview with Cavalieri. The tape of that interview was played for the jury. In that

interview Cavalieri explained that the body police found in his apartment was Harper's and that
